April 15, 1937, the defendant was found guilty of the crime of arson and thereafter sentenced by the district judge of Rosebud county to serve two years in the state prison. A motion for a new trial was made and denied, and the matter was appealed to this court.
The defendant was found guilty of burning an unoccupied dwelling, in which at the time school furniture and school books were stored. The school building was located some 300 feet from the burned building. The abandoned dwelling was burned some time during the early part of the night of August 2d or early morning of the 3d 1936, and a very strong chain of circumstantial evidence, tending to incriminate the defendant, shows these facts:
A saddle horse was tied to a post some time during the night of the fire, just across the road a few hundred feet from the burned building; the saddle horse was identified by a broken hoof of the rear right foot which caused a gap or break to appear in the horse's track on the outer rim thereof. On an inspection of the defendant's saddle horse, a gap in the rear right hoof exactly corresponded with the gap in the track. As evidence that the horse had been tied at the particular place it was shown that it had moved from side to side, as horses naturally do when tied or hitched to a post, but it remained headed toward the post. The horse's tracks leading from the home of the defendant, approximately four and a half miles west of the site of the burned building, showed the gait of the horse to the place where the horse was tied to be a walk, and on the return the horse left the place where it was tied at a rapid gait — apparently in a run until it reached and passed over a hill approximately a quarter of a mile south of the site of *Page 234 
the burned building, and from thereon to the home of the defendant the gait appeared to be the same as when going to the site of the burned building. An inspection of the saddle horse owned and ridden by defendant showed a broken place in the corresponding hoof. It was apparent to all who examined the horse and the tracks that the defendant's horse had covered the round trip from defendant's home to the burned building. Near the place where the horse was tied, and again at the site of the burned building, a person's tracks were found by the sheriff of the county and the state fire marshal, and a pair of tennis shoes with corrugated rubber soles was found by the sheriff and marshal under the bed in the defendant's living room, which exactly fitted into the tracks, according to the testimony of the sheriff and fire marshal. Approximately a quarter of a mile from where the horse was tied, and alongside of the route followed by the horse, a scrap of paper was found in which some half a dozen or more matches had been wrapped, and, when found, two or three of the matches had fallen outside of the paper; such scrap of paper was a wrapper that appeared to have been removed from a newspaper upon its being received through the mail, and on the newspaper wrapper the name and address of the defendant was printed. The course, as indicated by the horse's tracks in going to and returning from the place of the burned residence, was through the fields and along a way that was least likely to bring the rider in contact with other persons. The attention of a number of persons was attracted to a mound of ashes within the boundaries of the burned building that extended above the surrounding debris. This mound of ashes was carefully inspected by the sheriff and fire marshal and appeared to be composed of ashes from a burned gunny sack in part, and in part from a twisted string or small rope, and there was also evidence of burned hay. Near this mound of ashes a half-gallon can was found, which a neighbor testified was similar to a can containing maple syrup which he had brought, along with other merchandise, from town to the defendant at defendant's request, and the neighbor testified that defendant, when making the request of the neighbor to bring *Page 235 
the stuff, cautioned him particularly "not to forget his maple syrup," but defendant testified that he "never used syrup of any kind"; the mound of ashes and the can are referred to in the testimony as "the set," and it is the State's contention that the hay, gunny sack, and a can of distillate were used to set the fire. After the arrest of the defendant, the sheriff returned to the premises for further inspection and to obtain additional evidence, and found in the defendant's kitchen a jar of distillate and in the distillate were about two to two and one-half feet of double string or small rope made of binder twine. The twine had obviously been twisted and then doubled, making a small rope of double strength as compared with the single strand of the twine. The sheriff and the fire marshal both testified that a part of the ash found in the heap in the debris heretofore mentioned, before being disturbed, bore strong resemblance to an ash that would remain from burning such twine. The testimony of the defendant was characterized throughout by an irrational attempt to explain incriminating circumstances by recounting alleged acts and events of extreme improbability. Such is the testimony upon which the jury found the defendant guilty of arson.
On the other side of the picture, the defendant is a man of seventy years of age and, according to the evidence, not in the best of health; he was not shown to have been of a meddlesome disposition, nor to have been unpopular in his neighborhood, or eccentric or vicious in any manner; nor is there any motive clearly shown. It was contended by counsel for the State that the act was impelled by the antagonisms engendered by a school election recently had, which resulted in removing the district schoolhouse from approximately a mile north to a site in close proximity to the burned building, which was to be used as a teacherage. But the defendant is a bachelor and does not appear to have taken any very great interest in the election, or in school matters generally, and no reason is shown why the nearby dwelling house was fired and not the schoolhouse itself, except that the defendant and the owner of the dwelling were not on the best of terms. *Page 236 
The site to which the school building was removed is approximately a mile nearer defendant's premises than where previously located. It appears that the only reason that he would have for taking any particular interest in the school election would be the probability of his having become a partisan in the contest on account of the interest of friends or associates. A number of his neighbors testified that he was a good man, and there is nothing in the record to show that he was a disturbing character in his community.
In response to a question from the sheriff at the time of his arrest, defendant named one or two neighbors who might have attempted to "frame" him, but when asked how any of his neighbors could have obtained his horse and taken the shoes from under his bed in order to go to the place where the burned building was located and restore the shoes without disturbing him, he merely stated that he was a sound sleeper and that it might have been done.
In order to affirm the judgment founded on the verdict of the jury, it must be concluded, of course, that the defendant's testimony was false in its essential particulars. The defendant's testimony, by reason of his poor memory and the extremely improbable events and circumstances that he testified to in the attempt to explain away the incriminating circumstances, was not convincing nor reasonably consistent with the undisputed facts, and strongly tends to support the charges against him. Almost the only facts established in his favor are his age, his infirm health, his previous good reputation in the neighborhood, and the absence of an impelling motive.
Four assignments of error are specified, the first of which is[1]  failure to give the following instruction: "The court instructs you that where verbal statements of the person charged with a crime are offered in evidence, the whole of such statements must be taken together, as well as that part which is in favor of the accused as that which is against him, and if the part which is in favor of the accused is not disproved, and it is not apparently improbable or untrue when considered with all the other evidence in the case, then such part of the statement *Page 237 
is entitled to as much consideration from the jury as any other part of the statement."
Counsel for defendant under this assignment contends that the State's case is grounded upon the statements made by the defendant to the prosecuting officials, and that otherwise "not anyone would contend that the state had any case at all." On the contrary, it clearly appears to us that the jury must have founded the verdict upon the strong chain of circumstantial evidence which the very lame explanations relative thereto made by the defendant from the witness stand tended to support. Such explanations were so clearly beyond the realm of common experiences as to render them incredible. We do not think the defendant suffered any prejudice by the court's refusal to give defendant's instruction No. 10.
We are also of the opinion that the errors assigned on the[2]  court's refusal to give proposed instructions 18 and 22 are likewise without merit. The instructions given were of more than usual length and appear to cover every conceivable phase of the crime of which the defendant was charged. Under the established rule, the instructions must be considered as a whole (Russell v. Sunburst Ref. Co., 83 Mont. 452, 72 P. 998;State v. Colbert, 58 Mont. 584, 194 P. 145), and, so considered, we think the instructions eminently fair to the defendant. When instructions as a whole correctly state the law, error does not exist. (State v. Brooks, 23 Mont. 146,57 P. 1038.)
The substance of the last assignment of error is that the court erred in denying defendant's motion for a new trial "because of the insufficiency of the evidence to sustain the verdict."
For the reasons heretofore stated, and particularly by reason[3]  of the absence of any proof showing an impelling motive, the guilt of the defendant appears almost incredible; but, as was said in the case of State v. Wells, 33 Mont. 291,83 P. 476, 477, "While the evidence * * * is not as convincing as it might be, the incriminatory circumstances proven made out a case for the jury." Here no one fact can be said to establish the defendant's guilt, but all the circumstances, many *Page 238 
of them unimportant standing alone, taken together and unexplained, are sufficient to support the verdict.
The jurors are the sole judges of the credibility of the[4, 5]  witnesses. (State v. Jones, 32 Mont. 442,80 P. 1095; State v. Vinn, 50 Mont. 27, 144 P. 773; State v.Russell, 52 Mont. 583, 160 P. 655; State v. McClain,76 Mont. 351, 246 P. 956; State v. Harkins, 85 Mont. 585,281 P. 551.) Their power to pass upon the credibility of the witnesses must not be exercised arbitrarily but in subordination to the rules of evidence (secs. 10508, 10672, 10698, Rev. Codes;State v. Wilson, 76 Mont. 384, 247 P. 158), and the weight and effect of the evidence is a matter wholly within their province. (State v. Russell, supra; State v. Kacar,74 Mont. 269, 240 P. 365; State v. McClain, supra; State v.Benson, 91 Mont. 21, 5 P.2d 223.)
The jury, composed of the defendant's peers, heard the[6]  witnesses, including the defendant, testify, and observed their demeanor on the witness stand, and, being triers of the facts (State v. Gleim, 17 Mont. 17, 41 P. 998, 31 L.R.A. 294, 52 Am. St. Rep. 655; State v. Gay, 18 Mont. 51,44 P. 411), it is not within the powers of this court to set their verdict aside unless it is clearly obvious that there has been a miscarriage of justice. The jury here appeared to be clearly aware of their obligations and conscientious in the discharge thereof. We think this is evidenced by the fact that they returned their verdict of guilty against the defendant believing the evidence called for such a verdict, but obviously out of sympathy, possibly on account of his advanced age, accompanied the verdict by a recommendation that the court give the defendant a suspended sentence.
We find no error in the record, and the judgment is affirmed.
MR. JUSTICE STEWART concurs.